DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorensen e al., U.S. Patent Application Publication 2017/0030071.
Regarding claim 1, Sorensen discloses a portable building unit comprising: the shipping container (30), the shipping container including: a top surface, a bottom surface opposite the top surface (as shown in Fig. 1), a front wall (25) between the top surface and the bottom surface, a back wall (other of 25) between the top surface and the bottom surface opposite the front wall, an open side (Fig. 1, adjacent the edge of 26)  disposed between the front wall and the back wall, a portion of the open side arranged at the bottom surface of the shipping container and adjoining with the bottom surface of the shipping container and a portion of the open side arranged at the top surface of the shipping container (Fig. 1, generally); a floor support system including a plurality of floor panels (104) disposed in the shipping container such that the plurality of floor panels are withdrawable from the portion of the open side of the shipping container arranged at the bottom surface of the shipping container; a plurality of wall panels (12) supported on a rack in the shipping container above the plurality of floor panels such that the plurality of wall panels are withdrawable from the shipping container subsequent to the plurality of floor panels being withdrawn from the shipping container; and a roof system including a plurality of roof panels (22) supported on a rack in the shipping container above the plurality of wall panels such that the plurality of roof panels are slideably withdrawable from the shipping container proximate to the portion of the open side of the shipping container arranged at the top surface of the shipping container subsequent to the plurality of wall panels being withdrawn from the shipping container.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 7-12, 14-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen e al., U.S. Patent Application Publication 2017/0030071.
Regarding claims 2, 9, and 15, Sorensen discloses a portable building unit but does not disclose wherein each floor panel of the plurality of floor panels includes a wheel mechanism that respectively supports each floor panel of the plurality of floor panels when each floor panel of the plurality of floor panels is withdrawn from the shipping container.  Sorensen does teach a roller on a track to aid in the assembly of side walls (paragraph 112).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a wheel/roller mechanism on each of the floor panels for a simplified and more efficient means of assembling the panels.
Regarding claims 3, 10, and 16, Sorensen discloses a portable building unit wherein the floor support system further includes a plurality of floor support structures having a railing system embedded therein (joists, paragraph 31), but does not disclose wherein each floor panel of the plurality of floor panels includes a wheel mechanism, the rail system for guiding each wheel mechanism of each floor panel of the plurality of floor panels along the plurality of floor support structures when the plurality of floor panels are withdrawn from the shipping container.  Sorensen does teach a roller on a track to aid in the assembly of side walls (paragraph 112).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a wheel/roller mechanism on each of the floor panels for a simplified and more efficient means of assembling the panels.
Regarding claims 4, 11, and 17, Sorensen discloses a portable building unit but does not specifically disclose wherein the plurality of floor support structures having the railing system embedded therein are disposed in the shipping container below the floor panels such that the plurality of floor support structures withdraw from the portion of the open side arranged at the bottom surface of the shipping container prior to the plurality of floor panels being withdrawable from the shipping container.    It would have been obvious to one of ordinary skill in the art at the time the invention was made to stack the components in a manner to simplify the work done at the construction site, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claims 5, 12, and 18, Sorensen discloses a portable building unit but does not disclose wherein each floor panel of the plurality of floor panels includes a wheel mechanism, and wherein, when the plurality of floor panels are deployed, each wheel mechanism of each floor panel of the plurality of floor panels is recessed respectively into each floor panel of the plurality of floor panels.  Sorensen does teach a roller on a track to aid in the assembly of side walls (paragraph 112).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a wheel/roller mechanism on each of the floor panels for a simplified and more efficient means of assembling the panels.  It would also have been obvious that the wheel mechanisms can be recessed into the panels when not in use for a continuously flat floor surface.
Regarding claim 7, Sorensen discloses a portable building unit but does not disclose wherein each roof panel of the plurality of roof panels includes a wheel mechanism, and the plurality of wall panels further includes a channel system embedded therein, the channel system for guiding each wheel mechanism of each roof panel of the plurality of roof panels along a top of the plurality of wall panels when the plurality of roof panels are withdrawn and assembled in place on the assembled plurality of floor panels from the shipping container.  Sorensen does teach a roller on a track to aid in the assembly of side walls (paragraph 112).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a wheel/roller mechanism on each of the floor panels for a simplified and more efficient means of assembling the panels.  It would also have been obvious to include a channel system along which the wheel mechanisms may function in order to ease the assembly process.
Regarding claim 8, Sorensen discloses a portable building unit comprising: the shipping container (30), the shipping container including: a top surface, a bottom surface opposite the top surface (as shown in Fig. 1), a front wall (25) between the top surface and the bottom surface, a back wall (other of 25) between the top surface and the bottom surface opposite the front wall, an open side (Fig. 1, adjacent the edge of 26) disposed between the front wall and the back wall, a portion of the open side arranged at the bottom surface of the shipping container and adjoining with the bottom surface of the shipping container and a portion of the open side arranged at the top surface of the shipping container (see Fig. 1, generally); a floor support system including a plurality of floor panels (104); a plurality of wall panels (12) in the shipping container; a roof system including a plurality of roof panels (22) in the shipping container; and wherein when the portable enclosed-structure deployment system is deployed from within the shipping container (as shown in Fig. 1), the plurality of floor panels withdraw from the portion of the open side of the container arranged at the bottom surface of the shipping container, the plurality of wall panels withdraw from the shipping container, and the plurality of roof panels slideably withdraw from the shipping container, but does not disclose the floor panels are disposed in the shipping container proximate to the bottom surface of the shipping container, nor racks for the stacks of panel members and the order in which they are stacked within and withdrawn from the container.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to stack the components in a manner to simplify the work done at the construction site, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  It would also have been obvious to include racks within the container to effectively arrange the building components within the container during transport for ease of construction upon arrival at the building site.
Regarding claim 14, Sorensen discloses a portable building comprising: the shipping container (30), the shipping container including an open side (Fig. 1, adjacent the edge of 26) disposed between the front wall and the back wall, a portion of the open side arranged at a bottom surface of the shipping container and adjoining with the bottom surface of the shipping container and a portion of the open side arranged at a top surface of the shipping container (see Fig. 1, generally); a floor support system including a plurality of floor panels (104) disposed in the shipping container; a plurality of wall panels (12) stored in the shipping container; and a roof system including a plurality of roof panels (22) in the shipping container such that the plurality of floor, wall, and roof panels slideably withdraw from the shipping container proximate to the portion of the open side of the shipping container arranged at the top surface of the shipping container (see Figures), but does not disclose the floor panels are disposed in the shipping container proximate to the bottom surface of the shipping container, nor racks for the stacks of panel members and the order in which they are stacked within and withdrawn from the container.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to stack the components in a manner to simplify the work done at the construction site, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  It would also have been obvious to include racks within the container to effectively arrange the building components within the container during transport for ease of construction upon arrival at the building site.   
Regarding claim 20, Sorensen discloses a portable building unit wherein the shipping container comprises a 20' shipping container or a 40' shipping container (paragraph 99).  
Claim(s) 6, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen e al., U.S. Patent Application Publication 2017/0030071 in view of Palibroda, U.S. Patent 4,891,010.
Regarding claim 6, 13, and 19, Sorensen discloses a portable building unit but does not disclose wherein each floor panel of the plurality of floor panels includes a tongue disposed along a length of each floor panel of the plurality of floor panels, each tongue of each floor panel of the plurality of floor panels received by a groove arranged along a length of a neighboring floor panel on a side opposite to a tongue of an adjacent floor panel.  Palibroda teaches a portable building utilizing panels which include tongue and groove connectors (claim 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize tongue and groove attachment means along the edges of the panels for an interlocking fit without the use of fasteners.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633